Case 7:21-cr-00151-PMH Document 25 Filed 03/08/21 Page 1of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

X
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-
20 -mag- 10667 ( )( )
Kevin Christopher
Defendant(s).
xX
Defendant _ Kevin Christoper hereby voluntarily consents to participate in the

following proceeding via__x_ videoconferencing or _x__ teleconferencing:
Initial Appearance Before a Judicial Officer

X__ Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Bail/Detention Hearing

Conference Before a Judicial Officer

Kevin Christopher bye au2e Prody oucanne Fre

Defendant’s Signature Defendant's Counsel’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

 

Kevin Christopher Susanne Brody
Print Defendant’s Name Print Counsel’s Name

This proceeding was conducted by reliable video or telephone conferencing technology.

Ld
March 8, 2021 [ hy ——————

Date A ndreud C. eters U.S. Magistrate Judge
Southern District of New York
i 2

 

 

 
Case 7:21-cr-00151-PMH Document 25 Filed 03/08/21 Page 2 of 3

 
  

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

oa FINANCIAL AFFIDAVIT __
oo IN SUPPORT OF REQUEST FOR ATTORNEY, EXPERT, OR OTHER SERVICES WITHOUT PAYMENT OF FEE
IN THE UNITED STATES w DISTRICT COURT (© COURT OF APPEALS ( OTHER (Specify below)
IN THE CASE OF LOCATION NUMBER
FOR
| United States vy. Vasquez |
AT
PERSON REPRESENTED (Show your fill name) 1 ma Defendant - Adult DOCKET NUMBERS
2 (J Defendant - Juvenile Magistrate Judge
Germosen Vasquez 3 CJ Appellant
4 (Probation Violator District Court
5 (J Supervised Release Violator 21-cr-115
5 (1 Habeas Petitioner Court of Appeals
CHARGE/OFFENSE (describe if applicable & check box») [7 Felony 7 O1 2255 Petitioner
. ' (J Misdemeanor 8 (J Material Witness
ey) 841(b)(1)(B); 18 USC 1956(a)(1)(A)(i) and 9 CF Other (Specify)

 

 

ANSWERS TO QUESTIONS REGARDING ABILITY TO PAY __

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Are you now employed? OYs Mn O Self-Employed
Name and address of employer:
IF YES, how much do you IF NO, give month and year of last employment? 02/2020
9 i .
EMPLOY- earn per month? $ How much did you earn per month? $ 2,000.00
MENT If married, is your spouse employed? Cf Yes ( No
If you are a minor under age 21,
IF YES, how much does your what is the approximate monthly income
spouse earn per month? $ of your parent(s) or guardian(s)? $
INCOME Have you received within the past 12 months any income from a business, profession or other form of self-employment, or in the
& form of rent payments, interest, dividends, retirement or annuity payments, or other sources? ClYes tf No
ASSETS | OTHER RECEIVED SOURCES
INCOME IF YES, give the amount $
received and identify the $
sources $
CASH Do you have any cash on hand or money in savings or checking accounts? _[ Yes WoNo IF YES, total amount? $
Do you own any real estate, stocks, bonds, notes, automobiles, or other valuable property (excluding ordinary household furnishings
and clothing)? [J Yes gf No
VALUE DESCRIPTION
PROP- IF YES, give value and $
ERTY description foreach $
$
_ $
MARITAL STATUS List persons you actually support and your relationship to them
Single Total
DEPENDENTS Married No. of
Widowed Dependents
OBLIGATIONS Separated or Divorced
pha 1s MONTHLY
DEBTS & DESCRIPTION TOTAL DEBT PAYMENT
MONTHLY BILLS $ $
(Rent, utilities, loans, $ $
charge accounts, etc.) $ $
$ $

 

 

 

I certify under penalty of perjury that the foregoing is true and correct.

Th Cc Ta (Signed by counsel with defendant's consent) 03/08/2021

SIGNATURE OF DEFENDANT Date

(OR PERSON REPRESENTED)
. fl
AM Rove): (Nuwar ko

VS AT. , 3 /8/a]
Case 7:21-cr-00151-PMH Document 25 Filed 03/08/21 Page 3 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

- x
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY
VIDEO OR TELE CONFERENCE
-against-
21-cr-115
Germosen Vasquez
Defendant(s).
x

 

Defendant Germosen Vasquez hereby voluntarily consents to participate in the following
proceeding via videoconferencing or & teleconferencing:

CO Initial Appearance Before a Judicial Officer

XX) Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

O Guilty Plea/Change of Plea Hearing

O Bail/Detention Hearing

 

 

O Conference Before a Judicial Officer - Assignment of Counsel
Coat ast iki pi TWIT
Defendant’s (seamraden Deri Defendant’s Counsel’s Signature

(Judge may obtain ret consent on
Record and Sign for Defendant)

Germosen Vasquez Howard E. Tanner
Print Defendant’s Name Print Counsel’s Name

 

This proceeding was conducted by reliable video or telephone conferencing technology.

_3/g/al Le heranr Fresno

Date faee/U.S. Magistrate Judge

 

 
